                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION
 v.                                     )         NO. 4:19-40010-TSH
                                        )
CHRISTOPHER BROWN,                      )
                   Defendant.           )
______________________________________ )


ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO SUPPRESS (Docket
                          No. 55)

                                        November 20, 2019

HILLMAN, D.J.

       The United States of America (the “Government”) charged Christopher Brown

(“Defendant”) with being a felon in possession of firearm and ammunition. (Docket No. 1).

Defendant moves to suppress the evidence of a firearm. (Docket No. 55). For the following

reasons, the Court denies the motion.

                                           Background

       On November 25, 2018, Worcester Police Gang Unit Officer Trevis Coleman (“Officer

Coleman”) received a call from another officer requesting assistance with a traffic stop. (Docket

No. 1-1 at 2). On his way to the traffic stop, Officer Coleman witnessed the Defendant exit an

SUV parked in front of the Royal Worcester Apartments on Wyman Street. (Docket No. 1-1 at

2). Officer Coleman recognized the Defendant and knew him to be a convicted felon. (Docket

No. 1-1 at 2). Officer Coleman observed what appeared to be the butt of a firearm protruding

from the Defendant’s waistband. (Docket No. 1-1 at 2). Because Officer Coleman knew the
Defendant could not legally carry a gun, he stopped his cruiser and approached. (Docket No. 1-1

at 2).

         Officer Coleman instructed the Defendant to put his hands behind his back and attempted

to handcuff him. (Docket No. 1-1 at 2). The Defendant resisted. (Docket No. 1-1 at 2). Officer

Coleman grabbed the Defendant’s torso and felt around his waist for a firearm. (Docket No. 1-1

at 2). The Defendant broke free and tried to enter the Royal Worcester Apartments. (Docket No.

1-1 at 2). Officer Coleman prevented the Defendant from entering the building and detained

him. (Docket No. 1-1 at 2). Backup officers arrived, and once they had secured the Defendant,

Officer Coleman returned to the area of Wyman Street where he had initially stopped the

Defendant. (Docket No. 1-1 at 3). He retrieved a black firearm containing four rounds of

ammunition. (Docket No. 1-1 at 3).

         The Government charged Defendant with being a felon in possession of firearm and

ammunition. (Docket No. 1). Defendant moved to suppress on September 26, 2019. (Docket

No. 55).

                                            Discussion

                                      1. Lawfulness of the Stop

         Defendant argues that the Court should suppress evidence of the firearm because the

Government obtained it during an unlawful stop. The Court disagrees.

         The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” In Terry v.

Ohio, 392 U.S. 1 (1968), the Supreme Court held that “a police officer may in appropriate

circumstances and in an appropriate manner approach a person for purposes of investigating

possibly criminal behavior even though there is no probable cause to make an arrest.” Id. at 22.



                                                2
Specifically, an officer may stop an individual if the officer has “reasonable suspicion that the

person is or has been engaged in criminal activity.” United States v. Brake, 666 F.3d 800, 804

(1st Cir. 2011). Reasonable suspicion “must be premised upon ‘a particularized and objective

basis for suspecting the particular person stopped of criminal activity.’” United States v. Pontoo,

666 F.3d 20, 27–28 (1st Cir. 2011) (quoting United States v. Cortez, 449 U.S. 411, 417–18

(1981)).

        Here, Officer Coleman had a lawful basis to stop the Defendant. While driving by the

Defendant, Officer Coleman observed what, based on his five years serving on the police force

and his many firearm arrests, he believed to be the butt of a firearm in the Defendant’s

waistband. Officer Coleman also recognized the Defendant and knew that, as a convicted felon,

the Defendant could not lawfully possess any firearm. Officer Coleman thus had a reasonable

suspicion that Defendant was engaging in criminal activity, i.e., possessing a firearm as a

convicted felon. See United States v. Hart, 334 F. Supp. 2d 5, 11 (D. Mass. 2003).

        The stop, moreover, remained lawful throughout the encounter. “Where an investigatory

stop is justified at its inception, it will generally not morph into a de facto arrest as long as ‘the

actions undertaken by the officer[s] following the stop were reasonably responsive to the

circumstances justifying the stop in the first place as augmented by information gleaned by the

officer[s] during the stop.’” United States v. Chaney, 647 F.3d 401, 409 (1st Cir. 2011) (quoting

United States v. Trueber, 238 F.3d 79, 92 (1st Cir. 2001)). Officer Coleman had a reasonable

suspicion that the Defendant was armed and dangerous, and his initial attempt to handcuff the

Defendant was a reasonable measure designed to neutralize risk and protect himself from harm.

And while Officer Coleman’s actions escalated during the encounter, the Defendant’s resistance

and efforts to break free justified that escalation.



                                                   3
       To the extent that Defendant argues that suppression is nonetheless warranted because the

criminal nature of the firearm was not apparent under the plain view doctrine, the Court

disagrees. Even assuming arguendo that Officer Coleman lacked probable cause as to the

criminal nature of the firearm—which this Court doubts—the plain view doctrine is inapplicable

in this case. The Government asserts that Officer Coleman lawfully obtained the evidence

pursuant to a Terry stop predicated on a reasonable suspicion that Defendant was engaging in

criminal activity. The Government does not argue that seizure of the firearm was permissible

because it was in plain view.

                                          Conclusion

       For the reasons above, the Court denies Defendant’s motion to suppress. (Docket No. 55).

SO ORDERED

                                                                        /s/ Timothy S. Hillman
                                                                     TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE




                                                4
